USCA4 Appeal: 22-7045    Doc: 20        Filed: 12/05/2022   Pg: 1 of 6




                                          UNPUBLISHED

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT


                                            No. 20-6165


        UNITED STATES OF AMERICA,

                          Plaintiff - Appellee,

                    v.

        JOHN DOE,

                          Defendant - Appellant,



                                            No. 20-6166


        UNITED STATES OF AMERICA,

                          Plaintiff - Appellee,

                    v.

        JOHN DOE,

                          Defendant - Appellant,



                                            No. 22-7045


        UNITED STATES OF AMERICA,

                          Plaintiff - Appellee,
USCA4 Appeal: 22-7045      Doc: 20         Filed: 12/05/2022     Pg: 2 of 6




                      v.

        JOHN DOE,

                             Defendant - Appellant.




        Appeals from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. Richard E. Myers, II, Chief District Judge; Terrence W. Boyle, District
        Judge. (7:01-cr-00027-M-1; 7:01-cr-00027-BO-1)


        Submitted: November 28, 2022                                  Decided: December 5, 2022


        Before KING, AGEE, and THACKER, Circuit Judges.


        Vacated and remanded by unpublished per curiam opinion.


        John Doe, Appellant Pro Se. David A. Bragdon, Assistant United States Attorney, Rudy
        E. Renfer, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                      2
USCA4 Appeal: 22-7045       Doc: 20          Filed: 12/05/2022      Pg: 3 of 6




        PER CURIAM:

               John Doe appeals the district court’s orders denying his motions for relief under

        Section 404 of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, and for

        compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). We vacate the district

        court’s orders and remand for further proceedings.

               We review for abuse of discretion a district court’s decision whether to grant a

        reduction under the First Step Act. United States v. Jackson, 952 F.3d 492, 497 (4th Cir.

        2020). “A district court abuses its discretion when it acts arbitrarily or irrationally, fails to

        consider judicially recognized factors constraining its exercise of discretion, relies on

        erroneous factual or legal premises, or commits an error of law.” United States v. Jenkins,

        22 F.4th 162, 167 (4th Cir. 2021) (internal quotation marks omitted). “As a general matter,

        it is not the role of an appellate court to substitute its judgment for that of the sentencing

        court as to the appropriateness of a particular sentence,” and, “[o]ther than legal errors in

        recalculating the Guidelines to account for the Fair Sentencing Act’s changes, appellate

        review should not be overly searching.” Concepcion v. United States, 142 S. Ct. 2389,

        2404 (2022) (cleaned up).

               “Under § 404(b) of the First Step Act, sentencing courts may impose a reduced

        sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect at the time

        the covered offense was committed.” United States v. McDonald, 986 F.3d 402, 408-09

        (4th Cir. 2021) (cleaned up). In ruling on a First Step Act motion, a district court “must

        first determine whether the sentence qualifies for reduction—i.e., whether it is eligible for

        consideration on the merits.” United States v. Lancaster, 997 F.3d 171, 174 (4th Cir. 2021)

                                                       3
USCA4 Appeal: 22-7045      Doc: 20         Filed: 12/05/2022     Pg: 4 of 6




        (internal quotation marks omitted). Among other criteria, “the sentence sought to be

        reduced must be for a covered offense.” Id. (internal quotation marks omitted). Doe is

        eligible for a reduced sentence. See United States v. Venable, 943 F.3d 187, 194 (4th Cir.

        2019) (concluding defendant was eligible for relief under the First Step Act when he was

        serving a revocation sentence and had been first convicted of a covered offense under the

        First Step Act).

               The Supreme Court recently clarified how a district court should exercise its

        discretion when ruling on a First Step Act motion. When a defendant is eligible for relief,

        “the First Step Act directs district courts to calculate the Guidelines range as if the Fair

        Sentencing Act’s amendments had been in place at the time of the offense.” Concepcion,

        142 S. Ct. at 2402 n.6. Thus, “[a] district court cannot . . . recalculate a movant’s

        benchmark Guidelines range in any way other than to reflect the retroactive application of

        the Fair Sentencing Act.” Id. “The district court may then consider postsentencing conduct

        or nonretroactive changes in selecting or rejecting an appropriate sentence, with the

        properly calculated Guidelines range as the benchmark.” Id.

               “[W]hen deciding a First Step Act motion, district courts bear the standard

        obligation to explain their decisions and demonstrate that they considered the parties’

        [nonfrivolous] arguments.” Id. at 2404. However, a court “may, in its discretion, dismiss

        arguments that it does not find compelling without a detailed explanation.” Id. The district

        court is not “required to articulate anything more than a brief statement of reasons” or

        “expressly rebut each argument made by the parties.” Id. (internal quotation marks



                                                     4
USCA4 Appeal: 22-7045       Doc: 20         Filed: 12/05/2022      Pg: 5 of 6




        omitted). “All that the First Step Act requires is that a district court make clear that it

        reasoned through the parties’ arguments.” Id. (cleaned up).

               The district court did not calculate a new Guidelines range nor explicitly consider

        Doe’s postsentencing conduct or his other arguments for a lesser sentence. Accordingly,

        we vacate the district court’s order denying Doe’s motions seeking relief under Section

        404 and remand for reconsideration in light of Concepcion. 1

               Turning to Doe’s motion for compassionate release, we review the district court’s

        order for abuse of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert.

        denied, 142 S. Ct. 383 (2021). We previously vacated the district court’s order denying

        Doe’s compassionate release motion to consider an argument that changes in the law meant

        that Doe had overserved his previous sentence. Because this argument overlapped with

        Doe’s arguments under Section 404, the district court deferred to its prior ruling denying

        Doe relief. Since we are vacating this ruling, we think it prudent to also vacate the district

        court’s order denying Doe’s compassionate release motion as well. On remand, the district

        court may consider all of Doe’s arguments—including those made in his August 2022

        supplemental filing—under Section 404 and the compassionate release statute. While Doe

        requests that we direct reassignment to a different district judge, we decline his request to

        do so. 2 See United States v. McCall, 934 F.3d 380, 384 (4th Cir. 2019).


               1
                Doe also seeks to challenge several sealing decisions, but we have already ruled
        on the merits of these challenges, and we do not revisit our prior decisions.
               2
                  Doe is a voluminous filer, whose numerous filings have made case management
        difficult for the district court. We applaud the district court’s efforts to handle the various
        matters in this case efficiently and expeditiously.
                                                      5
USCA4 Appeal: 22-7045      Doc: 20        Filed: 12/05/2022     Pg: 6 of 6




              Accordingly, we vacate the district court’s orders and remand for further

        proceedings. By this disposition, we express no view on whether Doe is entitled to a

        reduced sentence under Section 404 or 18 U.S.C. § 3582(c)(1)(A). We grant Doe’s

        motions to seal, to proceed by pseudonym, and to expedite. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                   VACATED AND REMANDED




                                                    6